DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 12/15/2020, is acknowledged.  
Claims 1-3, 10-13, 17, 19, 21-25, 29-32 and 69 are pending in this action.  Claims 4-9, 14-16, 18, 20, 26-28 and 33-68 have been cancelled previously.  Claims 1, 30-32 and 69 have been amended.  Claims 1-3, 10-13, 17, 19, 21-25, 29-32 and 69 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/CA2017/050036, filed January 11, 2017, which claims benefit of provisional U.S. Application No. 62/277,286, filed January 11, 2016.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement, filed 12/16/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25, 29-32 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 (dependent on newly amended claim 1) recites the limitation “the at least one chromophore is chosen from...”.  Newly amended claim 1 does not teach the use of “at least one chromophore”.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claim 24 cannot be determined.  Similar is applied to the term “xanthene derivative dye” recited in claims 24 and 25, as well as to claim 69.  Clarification is required.  

    PNG
    media_image1.png
    102
    237
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    114
    219
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    128
    201
    media_image3.png
    Greyscale
Claim 25 recited the limitation “xanthene derivative dye is chosen from a fluorene dye, a fluorine dye, and a rhodole dye” that is unclear.  To this point, it is noted that the term “xanthene derivative dye” OR “xanthene dyes” (as in newly amended claim 1) is understood as dyes containing a xanthene core (shown on the right/top; Wikipedia) with various substitutes, whereas fluorene dyes contain a fluorene core (middle) with various substitutes.  Therefore the limitation “xanthene dye is selected from fluorene dye” is unclear.  Further, it appears that the term “rhodole” refers to the “rhodol” (CAS 3086-44-0; bottom).  Clarification is required.  
Claims 29-32 are rejected as being dependent on rejected claims 24 and 25 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, 17, 19, 21-25, 29-32 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini et al., WO 2010/051636A1 (publication date 05.14.2010; cited in the IDS; hereinafter referred to as Piergallini), in view of Hashimoto et al., Photochemistry and Photobiology 2012, 88:590-595 (cited in IDS; hereinafter referred to as Hashimoto); Garcez et al., Photochem Photobiol Sci. 2011 April 30; 10(4): 483–490 (hereinafter referred to as Garcez)  
Piergallini teaches a method of topically treating wounds using a composition comprising at least one oxidant and at least one photoactivator capable of activating the oxidant followed by illumination of said composition applied to a wound site (Abstract).  Piergallini teaches that said method can be used for treating skin and/or pathological lesions of the oral mucosa, such as periodontitis, ulcers, and cold sores (orofacial herpes; Para. 0053 as applied to claims 1, 10 and 12).
Piergallini teaches that said method includes such steps as a) topically applying on a patient's skin a composition comprising at least one oxidant, at least one photoactivator capable of activating the oxidant; and b) treating said skin of step a) to actinic light having a wavelength of 400-600 nm for a time sufficient for said cause activation of said oxidant, e.g., for a period of 60 second to 5 minutes, wherein the source of actinic light is positioned over an area to be treated  (Claim 19-23; Para. 0106-0108 as applied to claims 1, 10, 13, 17).  
Piergallini teaches that said wound healing compositions may include:
an oxidant selected from hydrogen peroxide, carbamide peroxide or benzoyl peroxide (Claim 2; Para. 0008, 0055-0060 as applied to claims 1 and 19);
a photoactivator selected from a xanthene derivative dye, an azo dye, a biological stain, and a carotenoid (Claim 5; Para. 0011, 0061-0088 as applied to claims 1, 24, 69); 
a healing factor selected from hyaluronic acid, glucosamine and allantoin (Claim 1; Para. 0007, 0091-0096 as applied to claims 21);
a gelling agent selected from glucose, modified starch, methyl cellulose, carboxymethyl cellulose, propyl cellulose, hydroxypropyl cellulose, alginic acid, sodium alginate, potassium alginate, ammonium alginate, calcium alginate, agar, carrageenan, locust bean gum, pectin, and gelatin (Claim 4; Para. 0010, 0101 as applied to claims 22 and 23).
Piergallini further teaches that a xanthene derivative dye may be a fluorene dye, a fluorone dye (e.g., fluorescein and fluorescein derivatives), and a rhodole dye (Claims 6 and 10; Para. 0012, 0016 as applied to claims 25 and 29); and also teaches that one can use such fluorescein derivatives as phloxine B, rose bengal, merbromin, eosin Y, eosin B, and erythrosine B (Claims 10-12; Para. 0017, 0018, 0068-0073 as applied to claims 30-32).  
produce an antibacterial effect and induces acceleration of healing and regenerative processes.  Piergallini also teaches that the extreme sensitivity of bacteria to exposure to free radicals makes said compositions a de facto bactericidal compositions (Para. 0102-0104 as applied to claims 1-3 and 11).
Piergallini does not specifically teaches the method can be used to treat resistant infection without antibiotic or antimicrobial agent (Claim 1).  
Hashimoto teaches the use of photodynamic therapy for treatment of drug resistant infection (Title; Abstract).  
Garcez teaches antimicrobial mechanisms behind photodynamic effect in the presence of hydrogen peroxide (Title, Abstract); and specifically teaches that using photodynamic therapy in the presence of hydrogen peroxide increases antimicrobial effect (Title; Abstract; Pages 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the method taught by Piergallini to treat drug resistant infection, because cited prior teaches that photodynamic therapy can be effective for treatment of resistant infection (Hashimoto) and the presence of oxidant, e.g., hydrogen peroxide, increases antimicrobial effect (Garcez).  It also would have been obvious to one of ordinary skill in the art to use additional drugs in treatment (well known in the field as combination therapy; Wikipedia) to achieve efficacy with lower 
Regarding the limitation “emitted fluorescence light having a power density of 0.005-10 mW/cm2”, it is noted that the cited prior art teaches wound healing compositions that are substantially the same as the compositions recited by the instant claims, i.e., comprising oxidant(s), photoactivator(s)/dye and other additives as instantly claimed.  If the compositions are physically the same they must have the same properties.  Products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.  Furthermore, one of ordinary skill in the art would have understood that the result-effective adjustment of conventional working parameters (e.g., concentrations of dye/oxidant, power of excitation source, etc.) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  These parameters would be considered a result-effective variable as they could affect the length of time before the beneficial effects occur.  There would have been a reasonable expectation of success in making these modifications, because all the references are reasonably drawn to the same field of endeavor, that is the use of photodynamic therapy in the presence of oxidants to treat infection. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2011006263A1 (publication date 01.20.2011; cited in IDS) – teaches antibacterial oral compositions comprising photoactivator, oxidant, healing factor and gelling agent as instantly claimed and a the method of treating oral infection and/or an oral disease(s) by using said compositions.  
WO2013155620A1 (publication date 10.24.2013; cited in IDS) - teaches biophotonic compositions comprising photoactivator, oxidant, healing factor and gelling agent as instantly claimed and a the method of treating fungal, bacterial or viral infections on skin, mucous membranes, vagina, oral cavity, internal surgical wound sites, and the like by using said compositions.  
WO2015000058A1 (publication date 01/08/2015; cited in IDS)  - teaches biophotonic bactericidal compositions comprising a chromophore (i.e., photoactivator), oxygen-releasing agent (i.e., oxidant), healing factor and gelling agent as instantly claimed and the method of treating skin, mucous membranes, vagina, oral cavity, internal surgical wound sites, and the like by using said compositions.
Worthington et al. – teaches combination approaches to combat multi-drug resistant bacteria. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 10-13, 17, 19, 21-25, 29-32 and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1, 5-6, 8, 10-12, 14-18, 22-25 of copending Application No. 16/068,709; (2) claims 1, 66, 69-70, 73-74 of copending Application No. 14/395,374; (3) claims 1, 6-7, 9, 11-16, 19-23, 27-30, 36 of copending Application No. 16/840,793; (4)  claims 27-46 of copending Application No. 16/536,996.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending applications since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A method of treating a skin or soft tissue wound having an infection, the method comprising a) applying a biophotonic composition to a patient in need thereof, wherein the biophotonic 
As stated previously, the referenced copending applications are directed to treating bacteria-infected pyoderma (16/068,709), or acne (14/395,374), and both said conditions are understood as bacterial infection of the skin (Wikipedia).  Therefore, the instant claims are merely broader than copending claims, and the inventions of the copending applications are, in fact, a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated” by the “species".  In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claims are anticipated by copending applications claims, they are not patentably distinct from each other.

Response to Arguments
Applicant's arguments, filed 12/15/2020, have been fully considered, and they were found to be partially persuasive.  Any rejection or objection not reiterated in this action is withdrawn.   Additional Examiner’s comments are set forth next.  
In response to applicant’s argument that cited prior art does not teach the use of “biophotonic compositions”, it is noted that the instant specification teaches that biophotonic composition” is a composition that may be activated by light to produce photons for biologically relevant applications.  To this end, Piergallini teaches a method of topically treating wounds by using a composition comprising at least one oxidant (e.g., hydrogen peroxide) and at least one photoactivator capable of activating the oxidant (e.g., selected from a xanthene derivative dye) followed by illumination of said composition applied to a wound site.  Further, it is noted that photodynamic therapy is a form of phototherapy involving light and a photosensitizing chemical substance (e.g., dyes) used in conjunction with molecular oxygen to produce desired therapeutic effect (Wikipedia).  To this point, cited prior art teaches that the use of photodynamic therapy in the presence of hydrogen peroxide/oxidant increases antimicrobial effect.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615